UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4219



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


HAROLD GENE BARROW, III,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CR-02-688)


Submitted:   September 29, 2004           Decided:   November 2, 2004


Before WILLIAMS, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David W. Plowden, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. James Strom Thurmond, Jr., United
States Attorney, Columbia, South Carolina; William Corley Lucius,
Assistant United States Attorney, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              In 2000, Harold Gene Barrow, III, pled guilty to failure

to    pay   child     support     obligations,      in   violation      of     18   U.S.C.

§ 228(a)(3) (2000).             The United States District Court for the

Western District of North Carolina sentenced him to five years of

probation.        In June 2002, the United States District Court for the

District of South Carolina accepted transfer of jurisdiction.

Barrow      was   before    the    court    for    violating    the     conditions      of

probation.        The court revoked Barrow’s probation, and he received

a sentence of seven months in prison and one year of supervised

release.      As conditions of supervised release, Barrow was required

to    maintain      employment     and   pay    restitution        in   the    amount   of

$24,311.46, at a rate of not less than $400 per month.

              While Barrow was serving his term of supervised release,

his    probation       officer     filed    a     petition    to    revoke      Barrow’s

supervised release.         The petition alleged that Barrow had violated

the    conditions      of   supervised      release      by   failing     to    maintain

employment and failing to pay restitution as ordered.                               At his

revocation hearing, Barrow admitted the violations and the court

sentenced him to eight months in prison.

              His attorney has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), stating that, in his opinion,

there are no meritorious issues for appeal, but asserting that the

district      court    abused     its    discretion      by    revoking       supervised


                                           - 2 -
release.   Although Barrow was advised of his right to file a pro se

brief, he has not filed such a brief.     We review a sentence imposed

upon the revocation of supervised release for abuse of discretion.

United States v. Davis, 53 F.3d 638, 642 (4th Cir. 1995).             We

discern no abuse of discretion and affirm.

           Barrow    admitted   the   charged   violations;   thus,   a

preponderance of the evidence established that he committed the

supervised release violations as alleged.          The district court

accordingly was statutorily authorized to “revoke . . . supervised

release, and require the defendant to serve in prison all or part

of the term of supervised release authorized by statute for the

[original] offense . . . without credit for time previously served

on postrelease supervision.” 18 U.S.C.A. § 3583(e)(3) (West 2000 &

Supp. 2004).    Because Barrow’s conviction for failure to pay child

support obligations exposed him to a maximum sentence of two years,

see 18 U.S.C. § 228(c)(2) (2000), the offense is a Class E felony.

See 18 U.S.C. § 3559(a)(3) (2000).       Where the original offense is

a Class E felony, the maximum term that can be imposed upon

revocation of supervised release is one year.         See 18 U.S.C.A.

§ 3583(e)(3).       Accordingly, after revoking Barrow’s supervised

release, the district court was statutorily authorized to impose an

active prison term of up to one year.

           The sentencing guidelines suggest that Barrow, whose

criminal history category was Category I and whose 18 U.S.C.


                                 - 3 -
§ 228(a)(3) conviction constituted a Grade C supervised release

violation, should receive a prison term of three to nine months.

See U.S. Sentencing Guidelines Manual § 7B1.1(a)(3), p.s. (2003).

However, “Chapter 7’s policy statements are . . . non-binding,

advisory     guides   to   district     courts    in   supervised   release

proceedings.”     Davis, 53 F.3d at 642.         Thus, a court is free to

exercise its discretion and, upon revocation of supervised release,

sentence a defendant to imprisonment of up to the statutory maximum

allowable.     Id. at 642-43.

             Here, the court followed the guidelines and sentenced

Barrow not only within the statutory maximum, but also within the

suggested guideline range. We find that the district court did not

abuse its discretion by revoking supervised release and imposing an

eight-month sentence.

             As required by Anders, we have reviewed the entire record

and have found no meritorious issues for appeal.             We therefore

affirm.    This court requires that counsel inform his client, in

writing, of his right to petition the Supreme Court of the United

States for further review.      If the client requests that a petition

be filed, but counsel believes that such a petition would be

frivolous, then counsel may move in this court for leave to

withdraw from representation.         Counsel’s motion must state that a

copy thereof was served on the client.             We dispense with oral

argument because the facts and legal contentions are adequately


                                  - 4 -
presented in the materials before the court and argument would not

aid the decisional process.

                                                        AFFIRMED




                              - 5 -